DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 16 February 2022 has been entered.  
Applicant’s amendments to the Claims have overcome the Drawing objection.  The Drawing objection has been withdrawn.  
Applicant’s amendments have provided new grounds for Claim objections.
Applicant’s amendments to the Claims have overcome the 35 USC 112(b) rejection.  The previous 35 USC 112(b) rejection has been withdrawn.  
Applicant’s arguments, see section entitled, “35 U.S.C. §103” pages 4-5, in the arguments filed 16 February 2022, with respect to the rejection of claim 1 under 35 USC § 103 have been fully considered and are persuasive.  However, upon conducting an updated search, additional references were found that teach the amended claim limitations.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 16 February 2022, the status of the claims is as follows: Claims 1 and 5-7 have been amended.  Claims 3-4 have been cancelled.
Claims 1-2 and 5-10 are pending.
Claim Objections
Claim 1 is objected to because of the following informalities:  
“rotaably” in line 9 is misspelled.  
Recommend adding “solid” before the last “housing” that is recited in line 21 of claim 1 to clarify that the recited “housing” is in reference to the “solid housing” of the collimation optics (referring to line 12 of claim 1) and not the “housing” of the optical module (referring to line 4 of claim 1), which is consistent to other recitation of the solid housing of the collimation optics changer (referring to line 14 of claim 1).
Appropriate correction is required.  These new objections have been added based on the amended portion of the claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a mechanism for automatically changing the collimation optics” in claim 1
The tool changer 25 from the Specification is “read into” the claims in order to support the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al. (JP-2003181671-A, referencing foreign version for drawings and provided English translation for written disclosure) in view of Bloch et al. (US-7602563-B2) and Schuermann et al. (US-20100072180-A1).
Regarding claim 1, Uchino teaches an optical module (processing head 1, fig. 2) for a machine for machining workpieces (“laser processing machine….on a workpiece,” para 0001) and/or for producing molded bodies by location-selective solidification of material powder to form connected regions by means of a focused laser beam (additive manufacturing is not explicitly disclosed), comprising: 
a housing (machining head main body 2, fig. 2) with means for releasably attaching the optical module to the machine (interpreted as receptacle with a fastener, based on page 19 of the Specification; guides 13 and 14 are construed as the receptacle and slider 3 is construed as the fastener, fig. 6); and 
a collimation optics changer (lens holder 4, fig. 6) releasably arranged in the housing having at least two collimation optics (lenses 5 and 6, fig. 6) which can be moved into a beam path of the laser beam for collimating the laser beam (fig. 7, shows the left-right movement of the lenses into the beam path L), 
wherein the collimation optics changer is rotaably mounted in the housing about an axis of rotation (fig. 1, “Y-axis motor My,” para 0036; axis of rotation is construed as being in the Y-axis for the screw 29, fig. 1; mounted to the screw 29 in the main body 2 as shown in fig. 1); and 
wherein the collimation optics changer (lens holder 4, fig. 6) comprises: 
a solid housing (projection portions 3A and 3B, fig. 4); 
a mechanism for automatically changing the collimation optics (interpreted as the tool changer 25 in view of the Specification; the Specification discloses that the tool changer 25 is comprised of a depositing surface for focusing modules with two adjusting axes, page 11; similarly, Uchino teaches openings 24A and 24B in fig. 7(b), which are construed as the depositing surface and adjusting the lenses in both horizontal axis and the vertical axis in fig. 2, which are construed as the two axes); 
a plurality of cooling channels (cooling water passages 41 and 42, fig. 4) in the solid housing of the collimation optics changer (as shown in fig. 4, the passages 41 and 42 are inside portions 3A and 3B), through which a fluid coolant flows for cooling the collimation optics (“thermal distortion and damage of the condenser lens 5 or 6 due to the laser light L…are prevented,” para 0052).
wherein a first axial cooling channel (left water passages 41 and 42, fig. 7b) and a second axial cooling channel (right water passages 41 and 42, fig. 7b) in an axial direction through the axis of rotation (based on fig. 4, the water passages 41 and 42 are construed as projecting along the Y-axis or perpendicular to the drawing).
Uchino does not explicitly disclose means for measuring the temperature of the collimation optics, wherein a first axial cooling channel serves as a supply line for the coolant and a second axial cooling channel serves as a return line for the coolant run, and wherein the first axial cooling channel and the second axial cooling channel are connected to radial cooling channels running radially through the housing of the collimation optics changer.
However, in the same field of endeavor of using optics to control the focus of a laser, Bloch teaches wherein the collimation optics module (lens 30, fig. 1) comprises means (temperature sensor 16, fig. 1) for measuring the temperature of the collimation optics (“The temperature sensor 16 preferably transmits a temperature measured proximately to lens 30 or signal representative thereof to the controller 20 which, in turn, increases or decreases current to the heating element 18 as required to maintain the temperature of the lens 30 within a target temperature range in accordance with methods disclosed herein,” column 4, lines 18-24).

Bloch, fig. 1

    PNG
    media_image1.png
    592
    516
    media_image1.png
    Greyscale


	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Uchino to include, a temperature sensor, in view of the teachings of Bloch, that measured the temperature of the lenses 5 and 6 and used lens automatic exchange control unit 50D to adjust the height position of the condensing lenses 5 and 6 using the controlling motor M, as taught by Uchino, because the focal length can change when a lens is heated, which can create errors of 10-20 microns for a focus length, and by using a cooling system, the lens can also be protected from damage such as de-cementing, which is caused by sudden and frequent lens temperature variations (Bloch, column 1, line 55- column 2, line 28).
Uchino/Bloch do not explicitly disclose wherein a first axial cooling channel serves as a supply line for the coolant and a second axial cooling channel serves as a return line for the coolant run in an axial direction through the axis of rotation, and wherein the first axial cooling channel and the second axial cooling channel are connected to radial cooling channels running radially through the housing of the collimation optics changer.
	However, in the same field of endeavor of exchangeable optics modules for laser systems, Schuermann teaches wherein a first axial cooling channel serves as a supply line for the coolant (construed as the top annular groove 612, fig. 6) and a second axial cooling channel serves as a return line for the coolant (construed as the bottom annular groove 612, fig. 6; “it is possible, for example, to form a plurality of annular channels or to provide a spiral annular channel, wherein in this case the water is fed in at one end and discharged at another end,” para 0054), and wherein the first axial cooling channel and the second axial cooling channel are connected to radial cooling channels (“multiplicity of annular grooves 612,” para 0053; “annular” in construed as being “radial;” the annular grooves are connected through a “feed channel,” para 0054) running radially through the housing of the collimation optics changer (housing of cooling module 600, fig. 6).
Schuermann, fig. 6

    PNG
    media_image2.png
    445
    464
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Uchino to include, annular grooves 612, in view of the teachings of Schuermann, by forming an annular groove, as taught by Schuermann, in the periphery of the lens holder 4 and that were connected to the water passages 41 and 42, as taught by Uchino, such that water was supplied in the leftmost water passage and discharged in the rightmost water passage of Uchino, where water was supplied at one end of the spiral annular groove and discharged at the other end, as taught by Schuermann, in order to using a cooling system that produces a good thermal contact with the overall system, where the cooling is preferably made by a cooling liquid, such as water, for the advantage of achieving an optimum cooling of the modular laser process system by using a cooling module having a good thermal conductivity (Schuermann, paras 0016 and 0053-0054).
	Regarding claim 6, Uchino teaches wherein the optical module comprises receptacles (nut 9, fig. 4) for fastening clamping bolts (ball screw 8, fig. 4) of an automatically exchangeable focusing lens module (chambers 4a and 4b, fig. 2; “automatically changed,” para 0025).
	Regarding claim 10, Uchino teaches a machine for machining workpieces (“laser processing machine….on a workpiece,” para 0001) and/or for producing molded bodies by location-selective solidification of material powder to form connected regions by means of a laser beam (additive manufacturing is not explicitly disclosed), wherein the machine has an optical module according to claim 1 (see claim 1 above for mappings).
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al. (JP-2003181671-A, referencing foreign version for drawings and provided English translation for written disclosure) in view of Bloch et al. (US-7602563-B2) and Schuermann et al. (US-20100072180-A1) as applied to claim 1 above and further in view of Kuka (DE-202004013136-U1, referencing foreign version for drawings and provided English translation for written disclosure).
Regarding claim 2, Uchino teaches the invention as described above but does not explicitly disclose wherein the collimation optics changer comprises a turret with a plurality of collimation optics.
However, in the same field of endeavor of using lasers to machine workpieces, Kuka teaches wherein the collimation optics changer (multiple units 24, fig. 8) comprises a turret (revolver unit 25) with a plurality of collimation optics (optics modules 26-28, fig. 8; “The optics modules (26, 27, 28) differ as in the above-described embodiments of 1 to 7 in the focal lengths and possibly the mutual arrangement of the focusing and collimating optics (17; 18),” page 7, top; construed such that they are collimation optics).
Kuka, fig. 8

    PNG
    media_image3.png
    780
    463
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Uchino to include, a revolver unit with different optical modules, in view of the teachings of Kuka, by using the revolver unit with multiple lens, as taught by Kuka, instead of the horizontal rails 64 and 65 and slider 3, as taught by Uchino, in order to automatically change the focal length and/or focal spot during a machining operation, by using a revolver that uses three different module combinations, where a rotation in either direction changes the focal length of the optics, which would be a benefit when using a laser remotely in a spatially limited work area and an automatic change in the focal length could be accomplished easily by a robot (Kuka, page 6; Uchino teaches shifting between two lenses, as shown in fig. 6 in contrast with Kuka who teaches three lenses).
Regarding claim 8, Uchino teaches the invention as described above but does not explicitly disclose wherein the optical module comprises means for connecting an optical fiber for providing a laser beam.
However, in the same field of endeavor of using lasers to machine workpieces, Kuka teaches wherein the optical module comprises means (interpreted as the fiber coupler 10 based on page 20 of the Specification; connection module 3, fig. 2) for connecting an optical fiber (light guide 13, fig. 2; see also middle of page 5) for providing a laser beam (beam 10, fig. 2).
Kuka, fig. 2

    PNG
    media_image4.png
    573
    710
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Uchino to include, a connection module with a fiber optic connection, in view of the teachings of Kuka, by using the connection module, taught by Kuka, in lieu of the duct 7 and the horizontal flexible conduit 39, as taught by Uchino, because high power fiber lasers offer a variety of focal lengths between 200 mm and 1400 mm where the focus point or the focal spot can easily be kept constant as the focal length changes (Kuka, page 3, middle).
Claims 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al. (JP-2003181671-A, referencing foreign version for drawings and provided English translation for written disclosure) in view of Bloch et al. (US-7602563-B2) and Schuermann et al. (US-20100072180-A1) as applied to claim 1 above and further in view of Jones et al. (US-20150140230-A1).
Regarding claim 5, Uchino teaches the invention as described above but does not explicitly disclose wherein a powder nozzle of the optical module comprises means for connecting supply lines for a sealing gas.
However, in the same field of endeavor of using lasers to machine workpieces, Jones teaches wherein a powder nozzle (construed as the processing-head 200, fig. 2; “the processing-head 200 also contains one or more ducts to deliver a media. For the example, the media may comprise a polymer and/or metallic powder within a transport fluid which is arranged to be melted by the energy source,” para 0140) of the optical module (construed as supply-unit 214 and the processing-head 200, fig. 2) comprises means (interpreted as “inlet openings,” page 8 of Specification; ducts 304, 306, 308, 310 on supply docking-manifold 300, figs. 3 and 4a) for connecting supply lines for a sealing gas (“ducts 304, 306, 308, 310 which are arranged to deliver cooling medium, a shielding gas and material to be processed by the processing-head 200 from the supply-unit 214 to the processing-head 200.  Typically a seal will be provided on at least one of the manifold on the supply-unit 214 and the manifold on the processing head 200 in order that the ducts 304-310 are sealed and to prevent the escape of the media passing therethrough,” para 0150).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Uchino to include, a powder supply system, in view of the teachings of Jones, by attaching the supply-unit 214 to the processing head 200 and using the processing head 200, as taught by Jones, in lieu of the nozzle 12, as taught by Uchino, in order to melt metallic powder as it is passed into the energy source at the processing head, such that it is molten or at least semi-molten before the media reaches the workpiece, so as to provide a deposition system, which may for example be used to repair parts (Jones, para 0140).
Regarding claim 7, Uchino teaches wherein the optical module comprises receptacles (nut 9, fig. 4) for fastening clamping bolts (ball screw 8, fig. 4) of a nozzle (nozzle 12, fig. 2).  Uchino does not explicitly disclose an automatically exchangeable powder nozzle.
However, in the same field of endeavor of using lasers to machine workpieces, Jones teaches an automatically exchangeable powder nozzle (construed as the processing-head 200, fig. 2; “the processing-head 200 also contains one or more ducts to deliver a media. For the example, the media may comprise a polymer and/or metallic powder within a transport fluid which is arranged to be melted by the energy source,” para 0140; processing head 200 can be clamped to the clamping mechanism 202 as shown in fig. 4b).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Uchino to include, a powder supply system, in view of the teachings of Jones, by attaching the supply-unit 214 to the processing head 200 and using the processing head 200, as taught by Jones, in lieu of the nozzle 12, as taught by Uchino, in order to melt metallic powder as it is passed into the energy source at the processing head, such that it is molten or at least semi-molten before the media reaches the workpiece, so as to provide a deposition system, which may for example be used to repair parts (Jones, para 0140).
Regarding claim 9, Uchino teaches the invention as described above but does not explicitly disclose wherein the optical module comprises a camera for monitoring a machining process.
However, in the same field of endeavor of using lasers to machine workpieces, Jones teaches wherein the optical module (construed as supply-unit 214 and the processing-head 200, fig. 2) comprises a camera (“cameras,” para 0059) for monitoring a machining process (“process monitoring sensors and equipment,” para 0059; monitoring the melt pool is described in para 0060).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Uchino to include, a camera, in view of the teachings of Jones, by using a camera as an image recording apparatus for the benefit of process monitoring one or more melt pools where a material might be deposited (Jones, para 0059).
	Response to Argument
Applicant's arguments filed 16 February 2022 have been considered but are moot because the arguments do not apply to the new rejections of Uchino combined with Bloch and Schuermann.
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Matsumoto et al. (US-9520693-B2) teach a rotary turret for lenses.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        3/23/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761